Citation Nr: 1613609	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  08-07 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969 with service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The case was previously before the Board in August 2011.  The Board remanded the case to seek records from the Social Security Administration (SSA), to obtain updated VA and private treatment records, and to afford the Veteran a VA examination.  Following remand, SSA records and treatment records were obtained, and the Veteran was afforded a VA examination.  Thus, there has been substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides.

2.  The Veteran's neuropathy did not manifest during service, or within one year of service or as early-onset neuropathy within one year of exposure to herbicides, and is not otherwise attributable to service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA), many of which were obtained pursuant to the Board's August 2011 remand.

The Veteran was provided a VA medical examination in August 2015 also pursuant to the Board's remand.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Service Connection

The Veteran seeks service connection for his peripheral neuropathy, which he believes is related to exposure to Agent Orange during his active service in the Republic of Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases including early-onset peripheral neuropathy are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2015).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2015).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service personnel records indicate that he had active service in the Republic of Vietnam.  He had a normal clinical evaluation upon his separation from service.  See December 1968 medical examination.  The Veteran is also currently diagnosed as having chronic inflammatory demyelinating polyneuropathy.  See August 2015 VA examination report.  

The Veteran received a VA examination in August 2015.  In the examination report, the examiner noted that the Veteran's diagnosis was established in 2004 by a private medical provider.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  The rationale provided was that that the Veteran's neurological symptoms began "some 38 years after" exposure to Agent Orange.  The examiner further describes the Veteran's condition as an autoimmune condition for which there is "no known cause."  Finally, the examiner stated "I do not see that there is any objective evidence that suggest his Agent Orange exposure has anything to do with his autoimmune condition which came on 38 years after his service" and that "medical literature does not relate his condition to Agent Orange exposure."

A September 2009 VA treatment note noted the Veteran's neuropathy but did not indicate an etiology.  A May 2004 private treatment note indicated that the Veteran had a history of peripheral neuropathy in both of his feet, but indicated that the cause was unclear.  Furthermore, a June 2008 letter from the Veteran's private doctor highlighted that his neuropathy "had a fairly sudden onset."  A June 2004 private medical record stated the Veteran had "a cryptogenic, painful sensory neuropathy without clear etiology."

The Board acknowledges the Veteran's contention that his daughter is diagnosed with Raynaud's syndrome and that he is of the opinion that this condition is associated with "descendants of agent orange victims" and also that he has no family history of neuropathy.  See May 2015 letter from Veteran.  However, as a lay person, the Veteran is not competent to express a nexus opinion between his condition and his in-service exposure to herbicides such as Agent Orange.  Indeed, the August 2015 VA examiner made note of the Veteran's lack of family history of peripheral neuropathy and his daughter's diagnoses, but this did not alter the opinion.  Thus, the Board assigns little probative weight to the Veteran's statements.  

The Veteran's examination at separation was normal, and he did not manifest peripheral neuropathy until more than 30 years after his presumed herbicide exposure in service in the Republic of Vietnam.  His private treatment records provide no etiology for his condition other than describing it as autoimmune in nature.  The August 2015 VA examination highlighted the onset of his symptoms long after service and further noted "medical literature does not relate his condition to Agent Orange exposure."

As to the possibility of presumptive service connection, 38 C.F.R. § 3.309(e) lists peripheral neuropathy, but it is characterized as "early-onset" peripheral neuropathy.  Section 38 C.F.R. § 3.307(a)(6)(ii) requires that this type of peripheral neuropathy must manifest to a degree of 10 percent disabling within one year of herbicide exposure.  The evidence does not show that the Veteran has this type of peripheral neuropathy or that it manifested in the required time period many years ago.  Thus, presumptive service connection is not warranted.

The Board notes that this provision was amended during the appeal.  See 78 Fed. Reg. 54763 (Sept. 6, 2013) ("Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy").  Previously the disease associated with herbicide exposure was characterized as "acute and subacute" peripheral neuropathy.  The evidence also does not show that the Veteran has this type of peripheral neuropathy or that it manifested to the required degree in the required time period to the extent that the prior provisions apply to the appeal.  See 38 C.F.R. § 3.309(e) (2013).  Thus, presumptive service connection is not warranted with this consideration.

As to the theory of direct service connection, the Board finds that the evidence weighs against the nexus element of the claim.  The most probative evidence is the August 2015 VA expert medical opinion that took into account the Veterans' history and theory of service connection.  This persuasive opinion had a sufficient explanation that finds support in the record as to why the Veteran's current peripheral neuropathy is less likely than not incurred in or caused by service.

As the preponderance of the evidence weighs against the finding of service connection for peripheral neuropathy on a presumptive basis for diseases associated with exposure to certain herbicide agents, or otherwise on a direct basis, the benefit of the doubt rule is not applicable, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


